Wilde, J.
This case turns on the question whether the award of arbitrators, relied on in the defence, is valid and oinding on the parties to the present suit. An award is in the nature of a judgment, and, to be valid, must be certain and decisive as to the matter submitted, so that it shall not be a cause of a new controversy. Samon’s case, 5 Co. 77. Bac. Ab. Arbitrament and Award, B. 2. And although an award may be good in part, and in' part void, yet this rule applies only to awards in which the parts of the award are distinct and independent of each other. So an award may be conditional; but if the condition leads to a new controversy, the award is void. According to these principles, we are of opinion that the award in question is void, as being vague and uncertain, and not final as to the matter submitted to the arbitrators.
The award is sufficiently certain as to the annual payment to be made by the owners of the reservoir dam to the complainant ; but it is expressly on the understanding and agreement, that if the Taunton Manufacturing Company and others shall discontinue said dam, the complainant, his heirs and assigns, “ shall be entitled to such damage as it appears his lands sustain in consequence of former flowing, until they shall arrive at their primitive goodness.” It is clear, we think, by this part of the award, that it is not final and certain between the parties, but that the matter submitted is left open to a future controversy, on the contingency of the discontinuance of the dam.
But if this award were valid and binding on the parties lo the submission, it would not, according to the facts reported, *35be binding on the parties in this case. The respondents were not a party to the submission, nor are they liable as the assigns of the Taunton Manufacturing Company. Richmond, who agreed to the award, as agent of that company, had no authority from the company for that purpose; and it does not appear that the company have ratified his proceedings. All that appears by the report of the case is, that the complainant had received the amount stipulated to be paid, until three years before the filing of the complaint. But it does not appear whether the payments were made by the agent of the Taunton Manufacturing Company, or by some other owners of the reservoir dam; nor, if paid by the said agent, does it appear that he was authorized to ratify the award. Those payments might be made without authority, as well as the submission to arbitration. Whether, if the Taunton Manufacturing Company had ratified the award, it would bind their assigns, is a question which it is not necessary to consider.

Exceptions overruled.